DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
Terminal Disclaimer
	The terminal disclaimer filed on 25 February 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,950,061 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s arguments (see REMARKS filed on 25 February 2022), with respect to the of claims 1-2, 4-14 and 16-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
In view of changes made to the specification (e.g., change in title), the objection to the title is hereby withdrawn.
Also, in view of changes made to claims 1 and 13, the objection to these claims is withdrawn.
Further, in view of Applicant’s filing of a terminal disclaimer disclaiming the terminal portion of U.S. Patent 10,950,061 B1, the rejection of claims 1-2, 4-14 and 16-20 under nonstatutory double patenting is withdrawn.
Allowable Subject Matter
s 1-2, 4-14 and 16-20 are allowed.
The present invention relates to systems and methods for planning an orthodontic treatment by reconstructing a 3D mesh model of a gingiva associated with an arch form. 
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Fujiwara et al (US 2017/0367789 A1) discloses a method for providing an augmented 3D representation of a given tooth of a patient (Fujiwara: fig. 13, illustrating feature elements overlapping a scanned tooth form of a patient’s upper jaw (augmented 3D representation); title, “tooth crown information acquisition method”, [0064], [0072]), the method executable by a processor (Fujiwara: fig. 2, ‘processor’ 11; [0065]), the method comprising: acquiring a raw 3D representation of an arch form of the patient (Fujiwara: fig. 3A; [0070]), the arch form comprising a gingiva and at least one tooth of the patient (Fujiwara: fig. 3A, illustrating a scanned arch form comprising teeth, gingiva (tissue adjacent to teeth), and other intra-oral structures; fig. 3A; [0070]); the raw 3D representation comprising a defined portion forming part of a surface of the given tooth, and at least one undefined portion not forming part of the surface of the given tooth (Fujiwara: fig. 3A, illustrating teeth (e.g. defined portion), gingiva (e.g. an undefined portion) and the hard palate (e.g. another undefined portion)); the raw 3D representation comprises a 3D mesh having a plurality of mesh elements (Fujiwara: figs. 3A & 3B; [0070], “As depicted in FIG. 3A, the tooth form scanning data 32 are obtained by a dental 3D scanner and is outputted, for example, as 3D surface mesh data. For example, as depicted in FIG. 3B, the tooth form scanning data 32 are a set of triangle polygons”) comprising: mesh elements associated with the defined portion (Fujiwara: fig. 3B, illustrating mesh elements representing a tooth structure); mesh elements initially associated with the undefined portion (Fujiwara: Fujiwara: fig. 3B, illustrating mesh elements representing gingiva tissue adjacent to and forming a border with the tooth structure, and mesh elements representing hard palate tissue further away from the tooth structure); and causing display of the augmented 3D representation of the given tooth (Fujiwara: fig. 2, ‘graphic processing apparatus’ 14 and ‘monitor’ 14a, fig. 3B, providing an exemplary display of mesh elements representing a tooth, gingiva tissue and other intra-oral structures; [0054], graphics processing apparatus causes display of graphic information on monitor 14a), while
Kim et al (KR20030017888 A (please note, citations are to the machine translation of Kim’s description in English) teaches constrained mesh elements, unconstrained mesh elements (Kim: [33], disclosing mesh zoning using normal vectors of an object surface, [34-38], disclosing adjacent normal vectors, within a threshold amount, classified into a same region (interpreted as constrained mesh elements since mesh elements satisfying the threshold criteria represent mesh elements oriented in a similar way, such as smooth surface elements), and adjacent normal vectors, not within the threshold amount classified into different regions (interpreted as unconstrained mesh elements since mesh elements not satisfying the threshold criteria represent mesh elements oriented in different, such as ‘rough’ surface elements)), and generating a set of confirmed constrained mesh elements, including the constrained mesh elements associated with the defined portion, for providing the augmented 3D representation of the given tooth by: iteratively, for a given constrained mesh element, identifying at least one associated unconstrained mesh element which is adjacent to the given constrained mesh element in the 3D mesh; determining a smoothness parameter associated with a portion of the augmented 3D representation formed by the given constrained vertex and the at least one associated unconstrained vertex; in response to the smoothness parameter being equal to or below a predetermined smoothness threshold value: identifying the at least one associated unconstrained mesh element to be a constrained mesh element associated with the defined portion for inclusion in the set of confirmed constrained mesh elements (Kim: [34-38], disclosing an iterative procedure for forming a plurality of mesh sub-regions (e.g., a within threshold sub-region and an out of threshold sub-region) by comparing normal vector information of adjacent mesh elements with an average normal vector of a merged (e.g., region grown, segmented portion) region, where the comparison of normal vector angular information to predetermined thresholds is interpreted as a ‘smoothness parameter’ since said comparison can determine which mesh elements are similarly oriented (e.g., a smooth surface) and which mesh elements are not similarly oriented (e.g., a rough surface)).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “in response to the smoothness parameter being greater than the predetermined smoothness threshold value: identifying the at least one associated unconstrained mesh element to be an unconstrained mesh element associated with the undefined portion for exclusion from the set of confirmed constrained mesh elements”.
claim 13, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611